PER CURIAM.
That portion of the final order which awarded attorney’s fees to Gabriel Nash-Tessler must be reversed for failure of any pleading ever filed on her behalf to make such a claim or request. Stockman v. Downs, 573 So.2d 835 (Fla.1991). Because the same order otherwise made explicit findings that Ms. Nash-Tessler acted utterly without foundation or legal authority in bringing the action, it follows that she was not the prevailing party and was not entitled to reimbursement for costs.
Reversed.